DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I and Species I-b (i.e., claims 1-5 and 7-10) in the replies filed on 08/10/21 and 11/08/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/08/20 and 10/09/19 was considered by the examiner.
Drawings
The drawings were received on 10/09/19.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-3 and 5-10 are rejected under 35 U.S.C. 102a1 as being anticipated by Yamamoto et al 2018/0166697.
As to claims 1-2 and 9-10:
	Yamamoto et al disclose that it is known in the art to make a polymer electrolyte fuel cell (i.e., electrochemical cell) comprising a membrane electrode assembly including a solid polymer electrolyte membrane and electrodes joined respectively to opposite surfaces of the solid polymer electrolyte membrane, wherein the electrode has a bilayer structure including a diffusion layer and a catalyst layer (0003-0004; 0065-0066; 0070; 0102-0103); and wherein the electrode catalyst includes a noble-metal supported catalyst including a carbon support and a noble metal supported thereon, and a water repellent material with which the noble-metal supported catalyst is modified; wherein the carbon support is mesoporous carbon in which a pore volume of pores having a pore size of 2-5 nm is 2.1-2.4 ml/g (cc/g) (Abstract; 0025; 0018; 0020, 0024; CLAIM 1). 

    PNG
    media_image1.png
    220
    467
    media_image1.png
    Greyscale
    
    PNG
    media_image2.png
    211
    475
    media_image2.png
    Greyscale

In this case, the number density relationship/ratio between the outer side and the inner side of the mesoporous material is satisfied because the electrode catalyst of Yamamoto et al comprises metal-catalyst particles inside the mesoporous material while it does not contain metal-catalyst particles outside thereof (see Figures Example 1 and Comparative Example 5). That is to say, in Yamamoto et al’s electrode catalyst, the metal catalyst particles are deposited inside the porous region of the mesoporous support while the outside of the mesoporous support 
As to claim 3:
Yamamoto et al disclose that the amount of the water repellent material is adjusted to 3-7% by weight with respect to the total weight of the mesoporous carbon and the water-repellent material (Abstract; 0025-0026); and (emphasis added[Symbol font/0xAE]) that the water repellent material is present on a surface of the mesoporous carbon so that they are bound to each other, and in one embodiment, the mesoporous carbon of the noble-metal-supported catalyst is uniformly coated with the water repellent material (0047). Yamamoto et al disclose that the amount of the water repellent material is preferably 4-6 % by weight (0049). In this case, since the present claim fails to define the specific structure and/or structural relationship of the first/second regions and/or the specifics of the claimed number density, it is asserted the amount of the water repellent present on the surface of the mesoporous carbon, 6 wt % or 7 wt %, encompasses the concept that or relates to the fact that the amount of catalyst metal particles on the mesoporous carbon is reduced by 6 wt % or 7 wt % when the water repellent is present on the surface of the mesoporous carbon in terms of structural components in the electrode catalyst material. Also, note that at least the end points constitute a valid data point, and thus, it anticipates the claim as the end point represents a specific disclosure of a discrete embodiment of the invention disclosed by the prior art which amounts to a complete description and, therefore, an anticipation of the claimed range. See Ex Parte Lee 31 USPQ2d 1105. In this case, an end point of the amount of water-repellent material is 6 wt % or 7 wt %. As such, there is disclosed a specific representation of a discrete embodiment for such particular element, characteristic or property. Therefore, the claimed requirement is met. 
As to claim 5:
Yamamoto et al disclose the mesoporous carbon having a pore size of 2-5 nm (Abstract; 0025; 0037-0038; 0078; CLAIM 1). Note that at least the end points constitute a valid data point, and thus, it anticipates the claim as the end point represents a specific disclosure of a discrete embodiment of the invention disclosed by the prior art which amounts to a complete description and, therefore, an anticipation of the claimed range. See Ex Parte Lee 31 USPQ2d 1105. In this case, an end point of the pore size/radius is 5 nm. As such, there is disclosed a specific representation of a discrete embodiment for such particular element, characteristic or property. Therefore, the claimed requirement is met. 
As to claim 6-8:
Yamamoto et al disclose the electrode catalyst layer material comprises an ionomer material (0095) and carbon PtCo/C (0094) or Pt/C (0070). Yamamoto et al teach that the weight ratio I/C of the solid matter (I) of the ionomer solution to the mesoporous carbon (C) in the noble-metal-supported catalyst was adjusted to 0.8 (0095). 
Thus, the present claims are anticipated. 


(at least) Claims 1-2, 4, 6 and 9-10 are rejected under 35 U.S.C. 102a1 as being anticipated by the publication EP 3349281 (herein called EP’281).
As to claims 1-2 and 9-10:
EP’281 discloses that it is known in the art to make a fuel cell (i.e., electrochemical cell) comprising a membrane electrode assembly including a solid polymer electrolyte membrane and electrodes joined respectively to opposite surfaces of the solid polymer electrolyte membrane, wherein the electrode has a bilayer structure including a diffusion layer and a catalyst layer (0022-0024; 0028; 0032; 0125; 0129-0131; 0138). EP’281 discloses that electrode catalyst material includes a metal supported catalyst including a support and a metal supported thereon (0045; 0059; 0105-0108; EXAMPLES 1-3), wherein the catalyst support is mesoporous, the pore volume of mesopores is 1.10 cc/g and the mode radius of mesopores is 1.64 nm (0150-0151). In this case, the number density relationship/ratio between the outer side and the inner side of the mesoporous material is satisfied because the electrode catalyst of EP’281comprises metal-catalyst particles inside the mesoporous material while it does not contain metal-catalyst particles outside thereof (Figures 2-3; 0115; 0084; 0071; 0096-0098; 0108). That is to say, in EP’281’s electrode catalyst, the metal catalyst particles are deposited inside the porous region of the mesoporous support while the outside of the mesoporous support is free of the metal catalyst particles (Figures 2-3; 0115; 0084; 0071; 0096-0098; 0108). Further, since the present claims fail to define the specific density of respective catalyst metal particles, it is deemed that the teachings of EP’281are sufficient to satisfy applicant’s broadly claimed requirement. 
As to claim 4:
EP’281 teaches that the primary particle size of the catalyst powder was 200 nm (0150). Thus, EP’281 teaches the primary particle size with sufficient specificity. 
As to claim 6:
EP’281 teaches the electrode catalyst layer/material includes an ionomer (0151). 
Thus, the present claims are anticipated. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND ALEJANDRO whose telephone number is (571)272-1282. The examiner can normally be reached Monday-Thursday (8:00 am-6:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara L. Gilliam can be reached on (571) 272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAYMOND ALEJANDRO/
Primary Examiner
Art Unit 1727